Citation Nr: 0530392	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-34 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation for the support of his daughter, M.E.F.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  The appellant is his ex-wife and the mother of his 
child.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2002 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran is currently in receipt of a 100 percent 
award of compensation for a service-connected disability, in 
effect since August 1996.

2.  The appellant is the veteran's ex-wife.

3.  The appellant and the veteran have a child, M.E.F.

4.  M.E.F.'s date of birth is in August 1977; at the time of 
filing of the claim now on appeal, she was 25 years old.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation for the support of his daughter, M.E.F., are not 
met.  38 U.S.C.A. §§ 101(4)(A), 5307 (West 2002); 38 C.F.R. 
§§ 3.57, 3.451, 3.452 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2005).

The appellant's sole argument is that VA is required by law 
to implement her September 2002 court order in order for her 
to recover past due child support payments from the veteran, 
via the apportionment of his VA disability compensation 
benefits.  At no time has she argued that there is any 
outstanding evidence that needs to be obtained in support of 
her claim, or that she needs VA to otherwise assist her with 
this claim (other than to award it).  

The Board notes that here, the pertinent facts, including the 
age of the child at issue, are not in dispute, and that this 
particular matter involves statutory interpretation.  The 
enactment of the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
duty-to-assist requirement of the VCAA is inapplicable to 
this case.

As well, the Board further observes that the discussions in 
the September 2002 and April 2003 determinations from the RO, 
as well as in the December 2003 statement of the case (SOC), 
have duly informed the appellant of the information and 
evidence necessary to substantiate her claim.  As well, she 
had an opportunity to review and discuss her case with the 
undersigned at a Travel Board hearing held in August 2005, 
and the transcript from that hearing is now of record.  The 
Board notes that because the denial of this claim is based 
solely upon statutory interpretation and not on any facts at 
issue, however, notification concerning the responsibility of 
each party for obtaining any additional evidence is not 
legally required.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has further held that, in a case where the law 
is dispositive of the claim, the claim should be denied 
because of lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That is also the case here.

Moreover, to the extent that VA in any way has failed to 
fulfill any duty to notify and assist the appellant or the 
veteran in this case, the Board finds that such error is 
harmless.  See Conway v. Principi, 353 F.3d 1369 (2004) (the 
"harmless error doctrine" is applicable when evaluating 
VA's compliance with the VCAA).  In this case, there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of the issue 
decided herein, so the Board finds that any such failure is 
merely harmless.

Accordingly, in light of the above and given the necessary 
outcome of this appeal, the Board finds that, with regard to 
the VCAA, no further action need be taken at this time with 
respect to this appeal.

Additional Procedural Concerns

A request for an apportionment is a "contested claim," and 
is therefore typically subject to special procedures 
regarding its development and adjudication.  See 38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504, 20.713 (2005).  The Board 
does recognize, however, that the RO may not have fully 
apprised the veteran of the status of this matter and of his 
rights with respect to the same throughout the entire course 
of this appeal.  Given that the disposition herein, however, 
is completely favorable to the veteran, the Board further 
finds that any such failure to provide the necessary notice 
was harmless error, and additionally finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1995).

Applicable Law

VA law requires that all or any part of the compensation 
payable on account of any veteran may be apportioned on 
behalf of his children, if the children are not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2005).  A 
veteran's benefits may be apportioned if the veteran is not 
residing with his children and a claim for apportionment is 
filed for or on behalf of the children.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.452(a) (2005).

The "child" at issue in a claim for apportionment, however, 
must not have reached the age of majority as defined by VA 
law.  Thus, for VA purposes for the award of this type of 
benefit, a child is defined as an unmarried person who is: a 
legitimate child; a child who is legally adopted before the 
age of 18 years; a stepchild who acquired such status before 
the age of 18 years and who is a member of the veteran's 
household or was a household member at the time of the 
veteran's death; or an illegitimate child (in certain 
circumstances).  In addition, such child must be: under the 
age of 18 years; before reaching the age of 18 years, 
permanently incapable of self-support; or after reaching the 
age of 18 years and until the completion of education or 
training (but not after reaching the age of 23 years), 
pursuing a course of instruction at an approved educational 
institution.  See 38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. § 3.57(a)(1) (2005).

Analysis of the Claim

The appellant has filed a claim for apportionment of the 
veteran's VA disability compensation, based upon an apparent 
court award of her entitlement to recover past due child 
support payments on behalf of her daughter with the veteran, 
M.E.F.  In support of her claim, the appellant submitted a 
September 2002 Order from the Los Angeles Superior Court, 
addressed to the RO and purportedly requiring the RO to 
deduct $1,000 per month from the veteran's VA compensation 
and to remit it directly to the appellant.  This form also 
indicates that the date of birth for M.E.F. is in August 
1977.  The appellant first submitted her claim to the RO in 
September 2002.  At that time, therefore, M.E.F. was 25 years 
old.

The appellant does not dispute the age of her daughter with 
the veteran, and this fact is the controlling element at 
issue in this case.  Accordingly, because her daughter is now 
overage as defined by applicable regulation, the appellant's 
pending claim for an apportionment of the veteran's VA 
disability compensation is undebatably precluded by law.  As 
such, the Board must deny this appeal.  See 38 U.S.C.A. 
§§ 101(4)(A), 5307; 38 C.F.R. §§ 3.57, 3.451, 3.452.

In reaching its conclusions herein, the Board is aware of the 
appellant's argument that she is not filing a claim for her 
daughter, but rather that she is filing a claim on her own 
behalf, and simply desires VA to comply with an order already 
issued to it by another court and thus remit monies due to 
her in compliance with that order.  The Board notes, however, 
that the matter at issue before it (and before the Los 
Angeles Superior Court) directly concerns a request to 
recover child support in arrears, i.e., monies previously 
owed by the veteran and now overdue, for the support, care, 
and maintenance of his daughter with the appellant.  VA's 
rules regarding entitlement to and the administration of its 
available benefits are very clear and specific.  In matters 
of this kind, the Board is not aware of any provision that 
would permit it to apportion monies from the veteran's 
disability compensation for the support of a daughter who is 
now past the age of 23 and thus no longer qualifies as a 
minor child under VA law.  See 38 C.F.R. § 3.57.  
Accordingly, the Board is unable to implement the appellant's 
September 2002 court order, and suggests that she may want to 
pursue the matter in state court (to attempt to recover these 
funds from the veteran directly).  

Lastly, the Board has considered the benefit of the doubt 
rule in this case, but finds that there is no basis to apply 
it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under 
governing law, the appellant is simply not eligible for the 
benefits she seeks, and as the disposition of this claim is 
based entirely on the law, and not upon any facts in dispute, 
the claim must be denied solely based upon a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An apportionment of the veteran's disability compensation for 
the support of his daughter, M.E.F., is denied.
 

____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


